Exhibit 10.13

Employment Agreement

This Employment Agreement (the “Agreement”) is made and entered into effective
as of October 16, 2006 (the “Effective Date”) by and between Innovive
Pharmaceuticals, Inc., a Delaware corporation (the “Company”) and J. Gregory
Jester (“Employee”), a citizen and resident of Connecticut. This Agreement is
being executed contemporaneously with the Nonsolicitation, Nondisclosure and
Developments Agreement attached hereto as Exhibit A (the “NNDA”).

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained herein, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and subject to the terms and
conditions hereinafter set forth, the parties hereto enter into this Agreement
and agree as follows.

1. DUTIES. Employee shall perform all assigned duties competently, diligently
and efficiently and shall follow the reasonable and lawful instructions and
directions of the Chief Executive Officer and the Board of Directors of the
Company. Employee shall serve as Chief Financial Officer of the Company and will
be a full-time employee of the Company and shall devote all of his professional
time to his duties for the Company. Employee further agrees that while employed
by the Company, Employee will not be employed or engaged by any third party
without first obtaining the prior written consent of the Company.

2. COMPENSATION. The Company will pay Employee for services rendered hereunder
at the rate of $190,000 per year, less all applicable local, state and federal
taxes and any other deductions required by law or properly authorized by
Employee, payable in accordance with the Company’s usual payroll practices (the
“Base Pay”), which amount may be increased or decreased from time to time by the
Board of Directors of the Company. The Employee will be eligible to receive
performance-based bonuses up to 50% of his Base Pay in the discretion of the
Board of Directors. In addition, subject to the terms of a separate stock option
agreement between Employee and the Company (which will include a vesting
schedule), Employee will receive an option (in the form of an incentive stock
option if permitted by law) to purchase 90,000 shares of the Company’s common
stock at an exercise price of $3.96 per share.

3. OTHER BENEFITS. Employee may participate in any of the Company’s benefit
plans or programs available to similarly situated employees, provided, however,
that Employee’s participation is subject to the applicable terms, conditions and
eligibility requirements of any such plans and programs, as they may exist from
time to time.

4. RESTRICTIVE COVENANTS.

(a) Employee agrees that, while employed or retained by the Company in any
capacity and for a period of one (1) year following the termination of
Employee’s employment relationship with the Company, by either party for any
reason whatsoever, Employee shall not, without the prior written consent of the
Board of Directors, directly or indirectly, alone or as a partner, joint
venturer, officer, director, employee, consultant, agent, independent contractor
or stockholder of any company or business, engage in any business activity that
directly or indirectly competes with the Company, in any position that is
substantially similar to the position Employee held with the Company (i.e., a
“C-level” position) or in any position in which Employee’s use or disclosure of
the Company’s confidential information or trade secrets would benefit Employee
or a third party employing or engaging Employee. Employee agrees that the
foregoing restriction applies throughout the United States, but applies only to
any products or services being developed, marketed, distributed, sold or
otherwise provided by the Company



--------------------------------------------------------------------------------

in the pharmaceutical field. Employee’s ownership of not more than one percent
(1%) of the shares of stock of any corporation having a class of equity
securities actively traded on a national securities exchange or on the Nasdaq
Stock Market shall not be deemed, in and of itself, to violate the prohibitions
of this paragraph.

(b) Employee acknowledges that the nature of the Company’s business and the
services he renders to the Company are such that it would be unfair to permit
him to perform services for or otherwise engage in any competing business during
the period specified in Section 4(a) regardless of the location in the United
States. Employee acknowledges and agrees that the time and territory of the
restrictive covenants contained in this Section are necessary for the protection
of the Company’s legitimate business interests and do not unfairly restrict
Employee’s ability to hold gainful employment.

5. RIGHT TO INJUNCTION. Employee agrees that any breach of this Agreement by him
will cause irreparable damage to the Company. In the event of such breach or
threatened breach, the Company shall have, in addition to any and all remedies
at law, the right to an injunction, specific performance and other equitable
relief to prevent Employee’s violation or threatened violation of his
obligations hereunder.

6. CONSIDERATION TO EMPLOYEE. In consideration of Employee’s execution of this
Agreement, the Company agrees to employ Employee, subject to Section 7 below. In
addition, upon Employee’s termination by the Company without “Cause” (as defined
below) or termination of employment by Employee for “Good Reason” (as defined
below), subject to the conditions of this Agreement, the Company will:

(a) pay to Employee an amount equal to 6 months Base Pay, which shall be payable
on the Company’s regular payroll schedule; and

(b) continue to pay for Employee’s health insurance (or reimburse Employee the
premiums payable by Employee for the continuation of health insurance benefits,
at the level provided to Employee immediately before such termination of
employment) until the earlier of 6 months from such termination or until
Employee obtains comparable coverage from a third party.

Any payments required to be made by the Company pursuant to this Section 6 shall
be reduced by any applicable withholdings for taxes and other withholdings
authorized by Employee or required by law. In addition, the Company’s obligation
to provide the foregoing benefit is conditioned upon Employee executing and
delivering (and not revoking) a separation agreement satisfactory in form and
content to the Company, including but not limited to Employee’s agreement not to
disparage the Company, Employee’s agreement to release all claims or potential
claims against the Company and a reaffirmation of the restrictive covenants set
forth in this Agreement and the NNDA.

For the purposes of this Agreement, “Cause” is defined as the Company’s
determination that (i) Employee has materially breached this Agreement or the
NNDA; (ii) Employee’s has neglected his duties and responsibilities to the
Company; (iii) Employee has failed to follow reasonable directions of the Chief
Executive Officer or Board of Directors, which failure continues for more than
five (5) days after written notice to Employee; (iv) Employee has engaged in
willful or reckless misconduct that is injurious to Company; (v) Employee has
committed a a criminal act by Employee that results in an active sentence of at
least ten (10) days imprisonment or conviction of a felony; (vi) Employee has
engaged in any dishonest, fraudulent or illegal action with respect to the
Company (including but not limited to embezzlement, theft or misappropriation)
or (vi) Employee has engaged in any act or omission that is grossly negligent;
(vii) Employee has engaged in any act or omission that intentionally violates
the



--------------------------------------------------------------------------------

Company’s policies or rules, including without limitation any act of harassment
or insider trading. For purposes of this Agreement, “Good Reason” is defined as
(i) a reduction of Base Pay below that amount set forth in Section 2 hereof
without Employee’s consent or without a similar percentage decrease for all
employees of a similar level; or (ii) a material reduction in Employee’s duties
without Employee’s consent, provided that a change in Employee’s specific title
or duties will not constitute Good Reason so long as following any such change
Employee’s title and duties are commensurate with a position as a key employee
as such term is generally understood.

Upon termination of Employee’s employment with the Company, Employee shall be
entitled to receive payment for all accrued and unpaid Base Pay. Eligibility and
timing of payment of accrued vacation and unreimbursed expenses will be pursuant
to the Company’s then-prevailing policies.

7. EMPLOYMENT AT-WILL. Employee understands and agrees that this Agreement does
not create an obligation of the Company to continue Employee’s employment for
any defined period of time, and that Employee’s employment relationship with the
Company may be terminated by the Company or by Employee at any time for any or
no reason with or without cause.

8. WAIVERS. Any waiver by either party of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

9. SEVERABILITY. The parties hereby agree that each provision herein shall be
treated as a separate and independent clause, and the unenforceability of any
one clause shall in no way impair the enforceability of any of the other clauses
herein. Moreover, if one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity or
subject so as to be unenforceable at law, such provision or provisions shall be
construed by the appropriate judicial body by limiting and reducing it or them,
so as to be enforceable to the maximum extent compatible with the applicable law
as it shall then exist.

10. SURVIVAL. Sections 4, 5, 6, 7, 8, 9, 10, 11 and 12 of this Agreement shall
survive the termination of this Agreement and Employee’s employment, by either
party for any reason whatsoever, and shall be binding upon Employee’s heirs,
executors, administrators and legal representatives.

11. ASSIGNABILITY; AMENDMENT; TERMINATION OF PRIOR AGREEMENT. The term “Company”
shall include the company named on the first page of this Agreement and any of
its subsidiaries, subdivisions or affiliates. This Agreement shall inure to the
benefit of and be enforceable by the parties hereto and their successors and
permitted assigns. This Agreement may not be assigned by Employee without the
prior written consent of the Company. This Agreement may be amended only in a
writing signed by each of the parties hereto.

12. GOVERNING LAW; VENUE; COUNTERPARTS. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the conflict of laws principles thereof. The parties agree that the courts
sitting in New Castle County, Delaware shall have sole and exclusive
jurisdiction over any disputes arising out of this Agreement. This Agreement may
be executed in counterparts.

[The Next Page is the Signature Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as a
sealed instrument as of the date first above written.

 

EMPLOYEE:  

Signature:

 

/s/ J. Gregory Jester

  (SEAL)   J. Gregory Jester   COMPANY:   Innovive Pharmaceuticals, Inc.   By:  

/s/ Steven Kelly

    Steven Kelly, CEO  